Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 4, 2010,
is entered into by and among Excel Trust, Inc., a Maryland corporation (the
“Company”), Excel Trust, L.P., a Delaware limited partnership (the “Operating
Partnership”), and the contributors whose names are set forth on the signature
pages hereto (each a “Contributor” and collectively, the “Contributors”).

RECITALS

WHEREAS, in connection with the initial public offering of shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), the
Company, the Operating Partnership and the Contributors will engage in certain
formation transactions (the “Formation Transactions”) whereby the Contributors
will contribute to the Company and/or the Operating Partnership their interests
in certain real estate properties and other assets (the “Properties”);

WHEREAS, the Contributors will receive limited partnership units (“OP Units”) in
the Operating Partnership and/or shares of Common Stock in exchange for their
respective interests in the Properties, and the Company will be the general
partner of the Operating Partnership;

WHEREAS, pursuant to the Partnership Agreement (as defined below), the OP Units
will be redeemable for cash or exchangeable for shares of Common Stock upon the
terms and subject to the conditions contained in the Partnership Agreement; and

WHEREAS, the Contributors are willing to contribute their respective interests
in the Properties in consideration of receiving, among other things, the
registration rights set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. The following terms, as used herein, have the
following meanings:

“Affiliate” of any Person means any other Person directly or indirectly, through
one or more intermediaries, controlling or controlled by or under common control
with such Person. For the purposes of this definition, “control” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Articles of Incorporation” means the Articles of Amendment and Restatement of
the Company as filed with the State Department of Assessments and Taxation of
Maryland on April 15, 2010, as the same may be amended, modified or restated
from time to time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in The City of New York or San Diego, California are authorized
as required by law, regulation or executive order to close.

“Commission” means the Securities and Exchange Commission.

“Common Stock” shall have the meaning set forth in the Recitals hereof.

“Company” shall have the meaning set forth in the introductory paragraph hereof.

“Contributor” shall have the meaning set forth in the introductory paragraph
hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchangeable OP Units” means OP Units which may be redeemable for cash, or at
the sole and absolute discretion of the Company, exchangeable for Common Stock
pursuant to the Partnership Agreement (without regard to any limitations on the
exercise of such exchange right as a result of the Ownership Limit Provisions).

“Formation Transactions” shall have the meaning set forth in the Recitals
hereof.

“Holder” means any Initial Holder who is the record or beneficial owner of any
Registrable Security or any assignee or transferee of such Registrable Security
(including assignments or transfers of Registrable Securities to such assignees
or transferees as a result of the foreclosure on any loans secured by such
Registrable Securities) to the extent (x) permitted under the Partnership
Agreement and (y) such assignee or transferee agrees in writing to be bound by
all the provisions hereof, unless such Registrable Security is acquired in a
public distribution pursuant to a registration statement under the Securities
Act or pursuant to transactions exempt from registration under the Securities
Act where securities sold in such transaction may be resold without subsequent
registration under the Securities Act.

“Immediate Family” of any individual means such individual’s estate and heirs or
current spouse, or former spouse, parents, parents-in-law, children (whether
natural or adoptive or by marriage), siblings and grandchildren and any trust or
estate, all of the beneficiaries of which consist of such individual or any of
the foregoing.

“Indemnified Party” shall have the meaning set forth in Section 2.8 hereof.

“Indemnifying Party” shall have the meaning set forth in Section 2.8 hereof.

 

2



--------------------------------------------------------------------------------

“Initial Holder” means (i) any Contributor, (ii) any partner, member or
stockholder of any Contributor, (iii) any Affiliate of any such partner, member
or stockholder and (iv) the Immediate Family of any of the foregoing.

“Initial Public Offering” means the offering of Common Stock pursuant to the
Form S-11 Registration Statement (No. 333-164031) filed by the Company with the
Commission under the Securities Act.

“Inspectors” shall have the meaning set forth in Section 2.4(g) hereof.

“Market Value” means the average of the daily market price of the Common Stock
for the ten (10) consecutive trading days immediately preceding the applicable
date. The market price of the Common Stock for each such trading day shall be:

(i) if the Common Stock is listed or admitted to trading on any securities
exchange, the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
in either case as reported in the principal consolidated transaction reporting
system,

(ii) if the Common Stock is not listed or admitted to trading on any securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the Company, or

(iii) if the Common Stock is not listed or admitted to trading on any securities
exchange and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the Company, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;

provided that if there are no bid and asked prices reported during the ten
(10) days prior to the date in question, the Market Value of the Common Stock
shall be determined by the Board of Directors of the Company acting in good
faith on the basis of such quotations and other information as it considers, in
its reasonable judgment, appropriate.

“OP Units” shall have the meaning set forth in the Recitals hereof.

“Ownership Limit Provisions” mean the various provisions of the Company’s
Articles of Incorporation set forth in Article VII thereof restricting the
ownership of Common Stock by Persons to specified percentages of the outstanding
Common Stock.

“Partnership Agreement” means the Agreement of Limited Partnership of the
Operating Partnership dated as of April 15, 2010, as the same may be amended,
modified or restated from time to time.

 

3



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Piggy-Back Registration” shall have the meaning set forth in Section 2.2
hereof.

“Properties” shall have the meaning set forth in the Recitals hereof.

“Records” shall have the meaning set forth in Section 2.4(g) hereof.

“Registrable Securities” means shares of Common Stock at any time owned, either
of record or beneficially, by any Holder and issued either in connection with
the Formation Transactions or upon exchange of Exchangeable OP Units received in
the Formation Transactions and any additional Common Stock issued as a dividend,
distribution or exchange for, or in respect of such shares until

(i) a registration statement covering such shares has been declared effective by
the Commission and such shares have been disposed of pursuant to such effective
registration statement,

(ii) such shares shall have ceased to be outstanding,

(iii) such shares may be sold pursuant to Rule 144 (or any similar rule or
regulation then in effect) without limitation as to volume or manner of sale, or

(iv) such shares have been sold or otherwise transferred in a transaction that
would constitute a sale thereof under the Securities Act, the Company has
delivered a new certificate or other evidence of ownership for such shares not
bearing the Securities Act restricted stock legend and such shares may be resold
without subsequent registration under the Securities Act.

“Registration Expenses” shall have the meaning set forth in Section 2.5 hereof.

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

“Shelf Registration Statement” shall have the meaning set forth in Section 2.1
hereof.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.1. Shelf Registration. Commencing on or after the first anniversary of
the consummation date of the Initial Public Offering, the Company shall prepare
and file a “shelf” registration statement with respect to the Registrable
Securities on an appropriate form for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”) and shall use its commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective on or as soon as practicable
thereafter, and to keep such Shelf Registration Statement continuously effective
for a period ending when all shares of Common Stock covered by the Shelf
Registration Statement are no longer Registrable Securities. In the event that
the Company fails to file, or if filed fails to maintain the effectiveness of, a
Shelf Registration Statement, Holders of Registrable Securities may participate
in a Piggy-Back Registration (as defined below) pursuant to Section 2.2 hereof;
provided that, if and so long as a Shelf Registration Statement is on file and
effective, then the Company shall have no obligation to allow participation in a
Piggy-Back Registration.

SECTION 2.2. Piggy-Back Registration. Subject to Section 2.1 hereof, if the
Company proposes to file a registration statement under the Securities Act with
respect to an underwritten equity offering by the Company for its own account or
for the account of any of its respective securityholders of any class of
security (other than (i) any registration statement filed by the Company under
the Securities Act relating to an offering of Common Stock for its own account
as a result of the exercise of the exchange rights set forth in the Partnership
Agreement, (ii) any registration statement filed in connection with a demand
registration or (iii) a registration statement on Form S-4 or S-8 (or any
substitute form that may be adopted by the Commission) or filed in connection
with an exchange offer or offering of securities solely to the Company’s
existing securityholders), then the Company shall give written notice of such
proposed filing to the Holders of Registrable Securities as soon as practicable
(but in no event less than ten (10) days before the anticipated filing date),
and such notice shall offer such Holders the opportunity to register such number
of shares of Registrable Securities as each such Holder may request (a
“Piggy-Back Registration”). The Company shall use its commercially reasonable
efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company included therein.

SECTION 2.3. Reduction of Offering. Notwithstanding anything contained herein,
if in the opinion of the managing Underwriter or Underwriters of an offering
described in Section 2.2 hereof, the (i) size of the offering that the Holders,
the Company and such other persons intend to make or (ii) kind of securities
that the Holders, the Company and/or any other Persons intend to include in such
offering are such that the success of the offering would be adversely affected
by inclusion of the Registrable Securities requested to be included, then (A) if
the size of the offering is the basis of such Underwriter’s opinion, the amount
of securities to be offered for the accounts of Holders shall be reduced pro
rata (according to the Registrable Securities proposed for registration) to the
extent necessary to reduce the total amount of securities to be included in such
offering to the amount recommended by such managing Underwriter or Underwriters;
provided that, in the case of a Piggy-Back Registration, if the securities are
being offered for the account of other Persons as well as the Company, then with

 

5



--------------------------------------------------------------------------------

respect to the Registrable Securities intended to be offered by Holders, the
proportion by which the amount of such class of securities intended to be
offered by Holders is reduced shall not exceed the proportion by which the
amount of such class of the securities intended to be offered by such other
Persons is reduced; and (B) if the combination of the securities to be offered
is the basis of such Underwriter’s opinion, (x) the Registrable Securities to be
included in such offering shall be reduced as described in clause (A) above
(subject to the proviso in clause (A)) or (y) if the actions described in clause
(x) would, in the judgment of the managing Underwriter or Underwriters, be
insufficient to substantially eliminate the adverse effect that inclusion of the
Registrable Securities requested to be included would have on such offering,
such Registrable Securities will be excluded from such offering.

SECTION 2.4. Registration Procedures; Filings; Information. In connection with
any Shelf Registration Statement under Section 2.1 hereof, the Company will use
its commercially reasonable efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof as quickly as practicable, and in connection with any such
request:

(a) The Company will as expeditiously as possible prepare and file with the
Commission a registration statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof.

(b) The Company will, if requested, prior to filing a registration statement or
prospectus or any amendment or supplement thereto, furnish to each Selling
Holder and each Underwriter, if any, of the Registrable Securities covered by
such registration statement copies of such registration statement as proposed to
be filed, and thereafter furnish to such Selling Holder and Underwriter, if any,
such number of conformed copies of such registration statement, each amendment
and supplement thereto (in each case including all exhibits thereto and
documents incorporated by reference therein), the prospectus included in such
registration statement (including each preliminary prospectus) and such other
documents as such Selling Holder or Underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by such
Selling Holder.

(c) After the filing of the registration statement, the Company will promptly
notify each Selling Holder covered by such registration statement of any stop
order issued or threatened by the Commission and take all reasonable actions
required to prevent the entry of such stop order or to remove it if entered.

(d) The Company will use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities under such other securities or blue sky laws
of such jurisdictions in the United States (where an exemption does not apply)
as any Selling Holder or managing Underwriter or Underwriters, if any,
reasonably (in light of such Selling Holder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Selling Holder to

 

6



--------------------------------------------------------------------------------

consummate the disposition of the Registrable Securities owned by such Selling
Holder; provided that the Company will not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this paragraph (d), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction.

(e) The Company will immediately notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and promptly make available to each Selling Holder any such
supplement or amendment.

(f) The Company will enter into customary agreements (including an underwriting
agreement, if any, in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities.

(g) The Company will make available for inspection by any Selling Holder of such
Registrable Securities, any Underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
professional retained by any such Selling Holder or Underwriter (collectively,
the “Inspectors”), all financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”) as shall
be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records which the Company determines, in good
faith, to be confidential and which it notifies the Inspectors are confidential
shall not be disclosed by the Inspectors unless (i) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in such
registration statement or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction. Each
Selling Holder of such Registrable Securities agrees that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it as the basis for any market transactions in the securities of the
Company unless and until such is made generally available to the public. Each
Selling Holder of such Registrable Securities further agrees that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of the Records deemed
confidential.

(h) The Company will furnish to each Selling Holder and to each Underwriter, if
any, a signed counterpart, addressed to such Selling Holder or Underwriter, of
(i) an opinion or opinions of counsel to the Company and (ii) if eligible under
Statement on Auditing Standards No. 72 of the American Institute of Certified
Public Accountants, a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and covering such matters
of the type customarily covered by opinions or comfort letters, as the case may
be, as the Holders of a majority of the Registrable Securities included in such
offering or the managing Underwriter or Underwriters therefor reasonably
requests.

 

7



--------------------------------------------------------------------------------

(i) The Company will otherwise comply with all applicable rules and regulations
of the Commission, and make available to its securityholders, as soon as
reasonably practicable, an earnings statement covering a period of at least
twelve months, beginning after the effective date of the registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder (or any successor rule or
regulation hereafter adopted by the Commission).

(j) The Company will use its commercially reasonable efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed.

The Company may require each Selling Holder of Registrable Securities to
promptly furnish in writing to the Company such information regarding such
selling Holder, the Registrable Securities held by it and the intended method of
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration.

Each Selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.4(e) hereof, such
Selling Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.4(e) hereof, and, if so directed by the
Company, such Selling Holder will deliver to the Company all copies, other than
permanent file copies then in such Selling Holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. Each Selling Holder of Registrable Securities agrees that it will
immediately notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such Selling Holder to the Company in writing for
inclusion in such prospectus contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances in
which they were made. In the event the Company shall give such notice, the
Company shall extend the period during which such registration statement shall
be maintained effective (including the period referred to in Section 2.4(a)
hereof) by the number of days during the period from and including the date of
the giving of notice pursuant to Section 2.4(e) hereof to the date when the
Company shall make available to the Selling Holders of Registrable Securities
covered by such registration statement a prospectus supplemented or amended to
conform with the requirements of Section 2.4(e) hereof.

SECTION 2.5. Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”): (i) all registration and filing fees, (ii) fees
and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky

 

8



--------------------------------------------------------------------------------

qualifications of the Registrable Securities), (iii) printing expenses,
(iv) internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities, (vi) reasonable fees and disbursements of counsel for the Company
and customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses of any comfort letters or costs
associated with the delivery by independent certified public accountants of a
comfort letter or comfort letters requested pursuant to Section 2.4(h) hereof),
and (vii) the reasonable fees and expenses of any special experts retained by
the Company in connection with such registration. The Company shall have no
obligation to pay any underwriting fees, discounts or commissions attributable
to the sale of Registrable Securities, or any out-of-pocket expenses of the
Holders (or the agents who manage their accounts) or any transfer taxes relating
to the registration or sale of the Registrable Securities.

SECTION 2.6. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Selling Holder, its officers, directors and agents, and each
Person, if any, who controls such Selling Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, damages and liabilities caused by any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to the Company by such Selling Holder or on such Selling Holder’s behalf
expressly for inclusion therein. The Company also agrees to indemnify any
Underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act on substantially the same
basis as that of the indemnification of the Selling Holders provided in this
Section 2.6, provided that the foregoing indemnity with respect to any
preliminary prospectus shall not inure to the benefit of any Underwriter of the
Registrable Securities from whom the person asserting any such losses, claims,
damages or liabilities purchased the Registrable Securities which are the
subject thereof if such person did not receive a copy of the prospectus (or the
prospectus as supplemented) at or prior to the confirmation of the sale of such
Registrable Securities to such person in any case where such delivery is
required by the Securities Act and the untrue statement or omission of a
material fact contained in such preliminary prospectus was corrected in the
prospectus (or the prospectus as supplemented). The indemnity provided for in
this Section 2.6 shall remain in full force and effect regardless of any
investigation made by or on behalf of any Selling Holder.

SECTION 2.7. Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Selling Holder, but only with

 

9



--------------------------------------------------------------------------------

respect to information relating to such Selling Holder furnished in writing by
such Selling Holder or on such Selling Holder’s behalf expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus. In case any
action or proceeding shall be brought against the Company or its officers,
directors or agents or any such controlling person, in respect of which
indemnity may be sought against such Selling Holder, such Selling Holder shall
have the rights and duties given to the Company, and the Company or its
officers, directors or agents or such controlling person shall have the rights
and duties given to such Selling Holder, by Section 2.6. Each Selling Holder
also agrees to indemnify and hold harmless Underwriters of the Registrable
Securities, their officers and directors and each Person who controls such
Underwriters within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Company provided in this Section 2.7. The liability of
any Selling Holder pursuant to this Section 2.7 may, in no event, exceed the net
proceeds received by such Selling Holder from sales of Registrable Securities
giving rise to the indemnification obligations of such Selling Holder.

SECTION 2.8. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.6 or
2.7, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnified Party
and the Indemnifying Party and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood that the Indemnifying Party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by (i) in the case of Persons
indemnified pursuant to Section 2.6 hereof, the Selling Holders which owned a
majority of the Registrable Securities sold under the applicable registration
statement and (ii) in the case of Persons indemnified pursuant to Section 2.7,
the Company. The Indemnifying Party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Party shall have requested an Indemnifying Party to reimburse the
Indemnified Party for fees and expenses of counsel as contemplated by the third
sentence of this paragraph, the Indemnifying Party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 Business Days after receipt
by such Indemnifying Party of the aforesaid request and (ii) such Indemnifying
Party shall not have reimbursed the Indemnified Party in

 

10



--------------------------------------------------------------------------------

accordance with such request prior to the date of such settlement. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
arising out of such proceeding.

SECTION 2.9. Contribution. If the indemnification provided for in Section 2.6 or
2.7 hereof is unavailable to an Indemnified Party or insufficient in respect of
any losses, claims, damages or liabilities referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (i) as between the Company and
the Selling Holders on the one hand and the Underwriters on the other, in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Holders on the one hand and the Underwriters on the
other from the offering of the securities, or if such allocation is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits but also the relative fault of the Company and the
Selling Holders on the one hand and of the Underwriters on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations and (ii) between the Company on the one hand and each Selling
Holder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of each Selling Holder in connection with such
statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Selling Holders on the one
hand and the Underwriters on the other shall be deemed to be in the same
proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by the Company
and the Selling Holders bear to the total underwriting discounts and commissions
received by the Underwriters, in each case as set forth in the table on the
cover page of the prospectus. The relative fault of the Company and the Selling
Holders on the one hand and of the Underwriters on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company and the Selling
Holders or by the Underwriters. The relative fault of the Company on the one
hand and of each Selling Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.9 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or

 

11



--------------------------------------------------------------------------------

defending any such action or claim. Notwithstanding the provisions of this
Section 2.9, no Underwriter shall be required to contribute any amount in excess
of the amount by which the total commissions and discounts received by such
Underwriter in connection with the sale of the securities underwritten by it and
distributed to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Selling Holder
shall be required to contribute any amount in excess of the amount by which the
total price at which the securities of such Selling Holder were offered to the
public exceeds the amount of any damages which such Selling Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Selling Holder’s obligations to contribute pursuant to
this Section 2.9 are several in proportion to the proceeds of the offering
received by such Selling Holder bears to the total proceeds of the offering
received by all the Selling Holders and not joint.

SECTION 2.10. Participation in Underwritten Registrations. No Person may
participate in any underwritten registration hereunder unless such Person
(a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and these
registration rights provided for in this Article II.

SECTION 2.11. Rule 144. The Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act and
that it will take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the Commission. Upon the request of any Holder, the Company
will deliver to such Holder a written statement as to whether it has complied
with such requirements.

SECTION 2.12. Holdback Agreements.

(a) Restrictions on Public Sale by Holder of Registrable Securities. To the
extent not inconsistent with applicable law, each Holder whose securities are
included in a registration statement agrees not to effect any sale or
distribution of the issue being registered or a similar security of the Company,
or any securities convertible into or exchangeable or exercisable for such
securities, including a sale pursuant to Rule 144 under the Securities Act,
during the fourteen (14) days prior to (provided that sufficient prior notice
has been given to such Holder), and during the 90-day period beginning on, the
effective date of such registration statement (except as part of such
registration), if and to the extent requested in writing by the Company in the
case of a non-underwritten public offering or if and to the extent requested in
writing by the managing underwriter or Underwriters in the case of an
underwritten public offering.

 

12



--------------------------------------------------------------------------------

(b) Temporary Suspension of Rights to Sell Based on Confidential Information. If
the Company determines in its good faith judgment that the filing of the Shelf
Registration Statement under Section 2.1 or the use of any related prospectus
would require the disclosure of material information that the Company has a bona
fide business purpose for preserving as confidential or the disclosure of which
would impede the Company’s ability to consummate a significant transaction, and
that the Company is not otherwise required by applicable securities laws or
regulations to disclose, upon written notice of such determination by the
Company, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to the Shelf Registration Statement or to require the
Company to take action with respect to the registration or sale of any
Registrable Securities pursuant to the Shelf Registration Statement shall be
suspended until the earlier of (i) the date upon which the Company notifies the
Holders in writing that suspension of such rights for the grounds set forth in
this Section 2.12(b) is no longer necessary and (ii) 180 days. The Company
agrees to give such notice as promptly as practicable following the date that
such suspension of rights is no longer necessary.

(c) Temporary Suspension of Rights to Sell Based on Exchange Act Reports not yet
Filed or Regulation S-X. If all reports required to be filed by the Company
pursuant to the Exchange Act have not been filed by the required date without
regard to any extension, or if the consummation of any business combination by
the Company has occurred or is probable for purposes of Rule 3-05, Rule 3-14 or
Article 11 of Regulation S-X under the Act, upon written notice thereof by the
Company to the Holders, the rights of the Holders to offer, sell or distribute
any Registrable Securities pursuant to the Shelf Registration Statement or to
require the Company to take action with respect to the registration or sale of
any Registrable Securities pursuant to the Shelf Registration Statement shall be
suspended until the date on which the Company has filed such reports or obtained
and filed the financial information required by Rule 3-05, Rule 3-14 or
Article 11 of Regulation S-X to be included or incorporated by reference, as
applicable, in the Shelf Registration Statement, and the Company shall notify
the Holders as promptly as practicable when such suspension is no longer
required.

ARTICLE III

MISCELLANEOUS

SECTION 3.1. New York Stock Exchange Listing. In the event that the Company
shall issue any Common Stock in exchange for OP Units pursuant to the
Partnership Agreement, then in any such case the Company agrees to cause any
such shares of Common Stock to be listed on the New York Stock Exchange prior to
or concurrently with the issuance thereof by the Company.

SECTION 3.2. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 

13



--------------------------------------------------------------------------------

SECTION 3.3. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of the Company and the Holders
of a majority of the Registrable Securities. No failure or delay by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon any breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

SECTION 3.4. Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or air courier guaranteeing overnight delivery to the
address set forth on the signature page hereto, or to such other address and to
such other Persons as any party hereto may hereafter specify in writing.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when answered back, if telexed; when
receipt acknowledged, if telecopied; and on the next business day, if timely
delivered to an air courier guaranteeing overnight delivery.

SECTION 3.5. Successors and Assigns. Except as expressly provided in this
Agreement the rights and obligations of the Initial Holders under this Agreement
shall not be assignable by any Initial Holder to any Person that is not an
Initial Holder. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns.

SECTION 3.6. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

SECTION 3.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without regard to
the choice of law provisions thereof.

SECTION 3.8. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

SECTION 3.9. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

14



--------------------------------------------------------------------------------

SECTION 3.10. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 3.11. No Third Party Beneficiaries. Nothing express or implied herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns, any rights,
remedies or other benefits under or by reason of this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY EXCEL TRUST, INC., a Maryland corporation By:  

/s/ Spencer G. Plumb

Name:   Spencer G. Plumb Title:   President and Chief Operating Officer
OPERATING PARTNERSHIP

EXCEL TRUST, L.P.,

a Delaware limited partnership

By:   EXCEL TRUST, INC.   General Partner By:   /s/ Spencer G. Plumb Name:  
Spencer G. Plumb Title:   President and Chief Operating Officer

[Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

CONTRIBUTORS

/s/ Gary B. Sabin

Gary B. Sabin Gary B. Sabin Family Trust dated May 20, 1982

/s/ Gary B. Sabin

Gary B. Sabin, Trustee Excel Realty Holdings, LLC a California limited liability
company By:  

Gary B. Sabin Family Trust dated

May 20, 1982, sole member

By:  

/s/ Gary B. Sabin

Name:   Gary B. Sabin, Trustee Excel Centre Inc., a California corporation By:  

/s/ Gary B. Sabin

Name:   Gary B. Sabin Title:   Manager Excel Realty Fund, LP a Delaware limited
partnership By:  

Excel Capital Group LLC,

its sole general partner

By:  

/s/ Gary B. Sabin

Name:   Gary B. Sabin Title:   Manager

[Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

CONTRIBUTORS

/s/ James Y Nakagawa

James Y. Nakagawa

/s/ Mark T. Burton

Mark T. Burton

/s/ S. Eric Ottesen

S. Eric Ottesen

[Registration Rights Agreement Signature Page]